             Case 1:19-cr-10132-IT Document 1 Filed 04/24/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA                                   Cr. No   . i^trlOlSZ.
       V.
                                                            Violation:


 EDWIN AMAYA MEJIA ALVARADO,                                Count One: Racketeering Conspiracy
      a/k/a "Duende,"                                       (I8U.S.C. § 1962(d))

                       Defendant
                                                            RICO Forfeiture Allegation:
                                                            I8U.S.C. § 1963



                                          INDICTMENT


                                           COUNT ONE:
                                     Racketeering Conspiracy
                                      (18 U.S.C.§ 1962(d))

The Grand Jury charges:

                                            Introduction


        At all times material to this Indictment:


                                           The Enterprise


        1.      La Mara Salvatrucha, also known as the MS-I3 criminal organization (hereinafter

"MS-13"), is composed primarily of immigrants or descendants of immigrants from Central

America, with members operating throughout Massachusetts, including Boston, Lynn, Everett,

Chelsea, Somerville, and elsewhere. Members and associates of MS-I3 have engaged in acts of

violence, including murder, attempted murder, robbery, and assault, as well as other criminal

activity, including narcotics trafficking, firearm possession, robbery, witness tampering, and

witness retaliation.

        2.      The defendant, EDWIN AMAYA MEJIA ALVARADO, a/k/a "DUENDE," is a

member of MS-13.



                                                    1
Case 1:19-cr-10132-IT Document 1 Filed 04/24/19 Page 2 of 6
Case 1:19-cr-10132-IT Document 1 Filed 04/24/19 Page 3 of 6
Case 1:19-cr-10132-IT Document 1 Filed 04/24/19 Page 4 of 6
Case 1:19-cr-10132-IT Document 1 Filed 04/24/19 Page 5 of 6
Case 1:19-cr-10132-IT Document 1 Filed 04/24/19 Page 6 of 6
